Case: 4:20-cv-00317-SEP Doc. #: 201 Filed: 07/01/20 Page: 1 of 7 PageID #: 25112




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI



 FEDERAL TRADE COMMISSION,

                        Plaintiff,                            Civil Action No. 4:20-cv-00317
                v.

 PEABODY ENERGY CORPORATION,

 and

 ARCH COAL, INC.,

                        Defendants.


                 UNOPPOSED MOTION FOR IN CAMERA TREATMENT
                  BY NON-PARTY MICHELIN NORTH AMERICA, INC.


I.     INTRODUCTION

       Pursuant to this Court’s Modified Protective Order (Doc. 110 at ¶ 10), non-party Michelin

North America, Inc. (“Michelin”) hereby moves this Court for an order granting in camera

treatment for one document that Plaintiff Federal Trade Commission (“FTC”) has identified on its

exhibit list and which it plans to present into evidence at the hearing in this matter. The document

(“PX5016”) is an internal, confidential discussion of Michelin’s business strategy. Michelin

therefore respectfully requests that this Court grant in camera treatment to the document.
Case: 4:20-cv-00317-SEP Doc. #: 201 Filed: 07/01/20 Page: 2 of 7 PageID #: 25113




II.    BACKGROUND

       Michelin, a non-party in this action, produced documents in response to a Subpoena Duces

Tecum that the FTC issued on April 10, 2020. Michelin complied and searched for responsive

materials. One of the documents Michelin produced is an internal discussion of sensitive and

confidential business information.

       Upon production to the FTC, Michelin designated this document as “Confidential”

consistent with the Modified Protective Order in this case. The FTC contacted Michelin on June

25, 2020, pursuant to the Modified Protective Order and notified Michelin that this document

appears on the FTC’s exhibit list in this matter as an item that will be presented into evidence. The

document is labeled “PX5016.” The Modified Protective Order permits a party or third party who

has been so notified to make an appropriate motion to the Court seeking an order that its documents

be granted in camera treatment. The FTC agreed by email correspondence dated June 26, 2020,

that it does not oppose Michelin’s request for in camera treatment. Defendants agreed by email

correspondence dated June 29, 2020, that they do not oppose Michelin’s request for in camera

treatment.

III.   LAW

       The Modified Protective Order in this matter protects “competitively sensitive

information” as “confidential material.” (Doc. 110 at ¶ 1.) It also permits parties and third parties

to designate material as confidential by marking the documents as such. (Id. at ¶ 6.) Such a

designation represents a good faith and careful determination that the material is not reasonably

believed to be already in the public domain and that counsel believes the material so designated

constitutes “confidential material” as defined in the Modified Protective Order. (Id. at ¶ 5.) The

Modified Protective Order accords numerous protections to confidential material. (See, e.g., id. at

                                                 2
Case: 4:20-cv-00317-SEP Doc. #: 201 Filed: 07/01/20 Page: 3 of 7 PageID #: 25114




¶¶ 7-9.) When a party identifies confidential material produced by another party or third party

that it plans to introduce into evidence at the hearing, the Modified Protective Order requires the

party to give notice to that party or third party so that it can seek an order granting in camera

treatment. (Id. at ¶ 10.)

       The Modified Protective Order is consistent with Federal Rule of Civil Procedure 26(c) in

granting protection to competitively sensitive information. Rule 26(c) empowers courts to issue

protective orders upon a showing of “good cause.” Fed. R. Civ. P. 26(c). A court has broad

discretion in deciding what protection is necessary. Nice Glass, LLC v. Coll Fin. Holdings, LLC,

No. 4:18-CV-01835-NCC, 2020 WL 1820996, at *2 (E.D. Mo. Apr. 10, 2020). “Courts routinely

grant protective orders that limit access to sensitive or proprietary information.” Id. (internal

citation and quotation marks omitted). Rule 26(c)(1)(G) specifically contemplates the issuance

of orders protecting “a trade secret or other confidential research, development, or commercial

information” from being released or ordering that it be released in a specific way. Fed. R. Civ. P.

26(c)(1)(G).

       Standards in FTC administrative procedures also articulate the importance of protecting

confidential business information, especially when submitted by a third party. Applying a specific

rule of practice, FTC administrative courts seek to protect “confidential records of businesses

involved in [FTC] proceedings . . . insofar as possible” and “have generally attempted to protect

confidential business information from unnecessary airing.” In re H.P. Hood & Sons, Inc. 1961

WL 65882, at *4 (F.T.C. March 14, 1961). Such protection is particularly important where the

information has been submitted by a third party and a public understanding of the proceeding does

not depend on access to third party materials. In the Matter of Kaiser Alum. & Chem. Corp., 1984

WL 565325, at *1 (F.T.C. May 25, 1984).

                                                3
Case: 4:20-cv-00317-SEP Doc. #: 201 Filed: 07/01/20 Page: 4 of 7 PageID #: 25115




       Further, the Modified Protective order is consistent with the principles underlying sealing

of court documents. Local Rule 13.05 permits the court to order that documents filed in a civil

case be filed and maintained under seal upon “a showing of good cause.” See E.D. Mo. L.R.

13.05. While there is a common law right of access to judicial proceedings, that right “is not

absolute but requires a weighing of competing interests.” Webster Groves Sch. Dist. v. Pulitzer

Pub. Co., 898 F.2d 1371, 1376 (8th Cir. 1990). Each court has “supervisory power over its own

records” and decisions to seal rest with the discretion of the district court. Id. Courts typically

balance the interests served by a common law right of access against the interests served by

maintaining confidentiality of information through sealing. IDT Corp. v. eBay, 709 F.3d 1220,

1223 (8th Cir. 2013). The privacy interests of third parties are particularly acute and “should weigh

heavily” in any balancing equation and represent “a venerable common law exception to the

presumption of access.” United States v. Amodeo, 71 F.3d 1044, 1050-51 (2d Cir. 1995) (internal

quotation marks omitted).

IV.    ARGUMENT

       PX5016 is a third-party document that constitutes precisely the type of confidential

business information that should be granted in camera treatment. The Court should issue an order

granting in camera treatment for PX 5026 for three reasons. First, the Modified Protective Order

supports in camera treatment because it specifically protects “competitively sensitive information”

like PX5016. Second, PX5016 is the type of third-party document that both courts and the FTC

acknowledge should be protected and remain confidential. Third, principles underlying whether

documents should be sealed support granting in camera treatment to PX5016 because Michelin’s

significant interest in maintaining the confidentiality of the information outweighs any potential

interest in public access to the document, which is minimal.

                                                 4
Case: 4:20-cv-00317-SEP Doc. #: 201 Filed: 07/01/20 Page: 5 of 7 PageID #: 25116




       First, the Modified Protective Order specifically applies to PX5016 and that protection

should continue by ensuring in camera treatment of the document. The Modified Protective Order

specifically shields “competitively sensitive information” as “confidential.” (Doc. 110 at ¶ 1.)

PX5016 is an internal discussion about business strategy. PX 5016 therefore qualifies as

“competitively sensitive information.” Given the sensitivity of this document and that it is an

internal document that is not in the public domain, Michelin properly designated PX5016 as

“confidential.” Without the protection of in camera treatment, Michelin would suffer harm from

having an internal document that contains business strategy become publicly available. PX5016

is entitled to continued protection. Therefore, the Court should grant in camera treatment to

PX5016.

       Second, PX 5016 is entitled to in camera treatment pursuant to the Court’s broader power

to issue protective orders and according to the similar standard used by the FTC. Courts have

acknowledged that competitively sensitive information is entitled to protection. See, e.g., Nice

Glass, 2020 WL 1820996, at *2. Further, release of this competitive strategic information would

harm Michelin. Experitec, Inc. v. Stachowski, No. 4:14CV00154 AGF, 2014 WL 11089362, at *3

(E.D. Mo. Jan. 30, 2014) (noting in context of a temporary restraining order that “[c]ourts generally

hold that the disclosure of confidential information such as customer information and business

strategy will result in irreparable harm”). Good cause exists to protect PX5016 because it is

competitively sensitive information that is entitled to protection. The release of this document

would cause significant harm to Michelin, a third party who has complied in good faith with the

subpoena here. The court should therefore grant in camera protection.

       The standard applied in FTC administrative proceedings also supports in camera protection

here. That standard routinely protects confidential business information by granting in camera

                                                 5
Case: 4:20-cv-00317-SEP Doc. #: 201 Filed: 07/01/20 Page: 6 of 7 PageID #: 25117




treatment. This is especially so where, as here, public access to the information would work a

defined and serious injury in exposing competitively sensitive information to the public. Even

more, this need for protection is especially acute here since PX5016 is a third-party document. It

is clear that the FTC process also favors in camera treatment for PX5016 as a third-party document

that contains competitively sensitive information.

       Third, principles guiding courts on whether to seal documents also support granting in

camera treatment to PX5016.        Michelin here has a significant interest in maintaining the

confidentiality of this internal document. This interest is only bolstered by the fact that Michelin

is an innocent third party who simply complied with an FTC subpoena. On the other hand, there

is minimal (if any) need for public access to PX5016. It is a third party document that will not add

anything to the public understanding of this case. These principles also militate in favor of in

camera treatment here.

V.     CONCLUSION

       For all the foregoing reasons, Michelin respectfully requests that this Court grant its motion

and enter an Order granting in camera treatment for PX5016.

Dated: July 1, 2020                                   Respectfully submitted,

                                                      /s/ Lesli C. Esposito
                                                      Lesli C. Esposito
                                                      DLA Piper LLP (US)
                                                      1650 Market Street
                                                      Suite 5000
                                                      Philadelphia, PA 19107
                                                      Phone: (215) 656-2432
                                                      Email: lesli.esposito@us.dlapiper.com
                                                      201916 (PA)
                                                      470298 (DC)




                                                 6
Case: 4:20-cv-00317-SEP Doc. #: 201 Filed: 07/01/20 Page: 7 of 7 PageID #: 25118




                                CERTIFICATE OF SERVICE

         The undersigned certifies that on this 1st day of July, 2020, the foregoing document was
filed electronically using this Court’s CM/ECF system, which will send notification of such
filing to all counsel of record.


                                                     /s/ Lesli C. Esposito




                                                7
